NEWS RELEASE FOR IMMEDIATE RELEASE Berry Plastics Group, Inc. Reports Fourth Quarter and Fiscal Year 2015 Results EVANSVILLE, Ind. – November 13, 2015 – Berry Plastics Group, Inc. (NYSE:BERY) today reported results for its fourth fiscal 2015 quarter, referred to in the following as the September 2015 quarter, and fiscal year 2015: ● Increased cash flow from operations by $85 million to $245 million in the September 2015 quarter compared to $160 million in the same prior year quarter ● Cash flow from operations increased by $107 million to $637 million in fiscal year 2015 compared to $530 million in fiscal year 2014 ● Improved adjusted free cash flow by $58 million to $189 million for the September 2015 quarter compared to $131 million in the same prior year quarter ● Generated adjusted free cash flow of $436 million for the fiscal year 2015 compared to $302 million in the prior year ● Recorded net income per diluted share of $0.39 and adjusted net income per diluted share of $0.50 for the September 2015 quarter ● Fiscal year 2016 adjusted free cash flow guidance set at $475 million "In the September 2015 quarter, we had strong cash generation as cash flow from operations was $245 million, resulting in $189 million of adjusted free cash flow.Additionally we increased our Operating EBITDA margins (17.1% of net sales) by more than 100 basis points from the prior year quarter.” said Jon Rich, Chairman and CEO of Berry Plastics. “I am also pleased to report that we achieved a record $436 million of adjusted free cash flow in fiscal 2015, which exceeded our original target of $320 million set one year ago by $116 million.Additionally, each of our segments increased their operating EBITDA margins in fiscal 2015 on a year-over-year basis, with the largest increase of 140 basis points coming from our Flexible Packaging segment," stated Rich. September 2015 Quarter Results For the September 2015 quarter, the Company recorded net sales of $1,196 million compared to $1,310 million in the same prior year quarter.The year-over-year decrease was primarily attributed to decreased selling prices as a result of the pass-through of lower raw material costs. Quarterly Period Ended (Unaudited) Net sales (in millions of dollars) September 26, 2015 September 27, 2014 $ Change % Change Rigid Open Top $ $ $ ) (7 )% Rigid Closed Top ) ) % Engineered Materials ) (8 ) % Flexible Packaging ) (9 ) % Total net sales $ $ $ ) (9 ) % For the September 2015 quarter, the Company had operating income of $107 million compared to $93 million in the same prior year quarter.The 15% year-over-year increase was primarily attributed to a decrease in depreciation and amortization expense, a decrease in business integration expenses, an improvement in the relationship of net selling price to raw material and freight costs, and an improvement in operating performance in manufacturing partially offset by an increase in selling, general, and administrative expenses, and the negative impact from foreign currency changes. Page 1 Fiscal Year 2015 Results For fiscal year 2015, the Company recorded net sales of $4,881 million as compared to $4,958 million for the same period of fiscal 2014.This decrease was primarily attributed to decreased selling prices as a result of the pass-through of lower raw material costs, a negative impact from foreign currency changes, and soft customer demand in certain markets partially offset by net sales from businesses we acquired in fiscal 2014 along with volume gains in certain of our product lines. Fiscal Year Ended (Unaudited) Net sales (in millions of dollars) September 26, 2015 September 27, 2014 $ Change % Change Rigid Open Top $ $ $ ) (5 )% Rigid Closed Top 5 — % Engineered Materials ) (4 ) % Flexible Packaging 31 3 % Total net sales $ $ $ ) (2 ) % For fiscal year 2015, the Company had operating income of $408 million, an increase of $92 million compared to $316 million in fiscal year 2014.The 29% year-over-year increase was attributed to an improvement in the relationship of net selling price to raw material and freight costs, operating income from businesses acquired in the last twelve months, a decrease in depreciation and amortization expense, an improvement in operating performance in manufacturing, and a decrease in business integration expenses.These improvements were partially offset by base volume declines, an increase in selling, general, and administrative expenses, and a negative impact from foreign currency changes. Capital Structure and Adjusted Free Cash Flow The ratio of net debt of $3,457 million to adjusted EBITDA of $820 million for the fiscal year ended September 26, 2015 was 4.2x, representing a 0.4x improvement (reduction) during the year.The Company’s adjusted free cash flow for the September 2015 quarter was $189 million and $436 million for fiscal year 2015. (Unaudited) September 26,2015 September 27, 2014 (in millions of dollars) Term loans $ $ 5½% second priority notes 5⅛% second priority notes — 9¾% second priority notes (retired) — Capital leases and other 97 96 Total debt $ $ Less: cash and cash equivalents ) ) Net debt $ $ Recent Development In October 2015, subsequent to fiscal year end 2015, the Company acquired 100% of the capital stock of AVINTIV, Inc (the “Avintiv Transaction”).Avintiv is one of the world’s leading developers, producers, and marketers of nonwoven specialty materials used in hygiene, infection prevention, personal care, and high-performance solutions.With 23 locations in 14 countries, an employee base of over 4,500 people, and the broadest range of process technologies in the industry, Avintiv’s strategically located manufacturing facilities position it as a global supplier to many of the same leading consumer and industrial product manufacturers that Berry supplies.Avintiv’s manufacturing facilities are strategically located worldwide near many key customers and also utilize similar key raw materials as Berry's existing business.To finance the purchase, the Company issued $400 million aggregate principal amount of 6.0% second priority senior secured notes due 2022 and entered into an incremental assumption agreement to increase the commitments under the Company’s existing term loan credit agreement by $2.1 billion due 2022. Page 2 Outlook “We completed our acquisition of AVINTIV, Inc. in early October and believe that the combination strengthens our global leadership position in plastics packaging and engineered specialty materials, with enhanced technology, material, and commercial capabilities.The acquisition increases Berry’s presence in the faster growing health care and hygiene markets and positions us to better serve our global customers,” stated Rich. Looking forward, we anticipate our fiscal year 2016 adjusted free cash flow to be $475 million, after deducting the $57 million payment in October 2015 under the Company’s tax receivable agreement.This estimate assumes flat working capital with no change in plastic resin costs, constant currency rates as of the end of September, and no significant change in short term interest rates.Additionally, our capital spending and cash interest costs are forecasted to be $285 million and $270 million, respectively, for fiscal 2016.Within our adjusted free cash guidance, we are also assuming other cash taxes of $30 million and other cash uses of $45 million related to items such as acquisition integration expenses and costs to achieve synergies. Investor Conference Call The Company will host a conference call today, November 13, 2015, at 10 a.m. Eastern Time to discuss its fourth quarter and fiscal 2015 results.The telephone number to access the conference call is (866) 244-4530 (domestic), or (703) 639-1173 (international), conference ID 1664372.An updated investor presentation highlighting certain topics discussed on the call, along with alive webcast of the conference callcan be accessed through the Company’s Investor page at www.berryplastics.com.A replay of the conference call can also be accessed on the Investor page of the website beginning November 13, 2015, at 1 p.m. Eastern Time, to November 21, 2015, by calling (888) 266-2081 (domestic), or (703) 925-2533 (international), access code 1664372. About Berry Plastics Berry Plastics Group, Inc. is a leading provider of value-added plastic consumer packaging and engineered materials delivering high-quality customized solutions to our customers.The Company’s world headquarters is located in Evansville, Indiana, with annual combined net sales of $6.7 billion in fiscal 2015 and is listed on the New York Stock Exchange under the ticker symbol BERY.For additional information, visit the Company’s website at www.berryplastics.com. Non-GAAP Financial Measures This press release includes non-GAAP financial measures such as operating EBITDA, adjusted EBITDA, adjusted net income per share and adjusted free cash flow. A reconciliation of these non-GAAP financial measures to comparable measures determined in accordance with accounting principles generally accepted in the United States of America (GAAP) is set forth at the end of this press release. Forward Looking Statements Statements in this release that are not historical, including statements relating to the expected future performance of the Company, are considered “forward looking” and are presented pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.You can identify forward-looking statements because they contain words such as “believes,” “expects,” “may,” “will,” “should,” “would,” “could,” “seeks,” “approximately,” “intends,” “plans,” “estimates,” “anticipates” “outlook,” or “looking forward,” or similar expressions that relate to our strategy, plans or intentions.All statements we make relating to our estimated and projected earnings, margins, costs, expenditures, cash flows, growth rates and financial results or to our expectations regarding future industry trends are forward-looking statements.In addition, we, through our senior management, from time to time make forward-looking public statements concerning our expected future operations and performance and other developments.These forward-looking statements are subject to risks and uncertainties that may change at any time, and, therefore, our actual results may differ materially from those that we expected. Page 3 Important factors that could cause actual results to differ materially from our expectations, which we refer to as cautionary statements, are disclosed under “Risk Factors” and elsewhere in our Annual Report on Form 10-K and subsequent filings with the Securities and Exchange Commission, including, without limitation, in conjunction with the forward-looking statements included in this release.All forward-looking information and subsequent written and oral forward-looking statements attributable to us, or to persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements.Some of the factors that we believe could affect our results include:(1) risks associated with our substantial indebtedness and debt service; (2) changes in prices and availability of resin and other raw materials and our ability to pass on changes in raw material prices on a timely basis; (3) the impact of potential changes in interest rates: (4) performance of our business and future operating results; (5) risks related to our acquisition strategy and integration of acquired businesses; (6) reliance on unpatented know-how and trade secrets; (7) increases in the cost of compliance with laws and regulations, including environmental, safety, and production and product laws and regulations; (8) risks related to disruptions in the overall economy and the financial markets may adversely impact our business; (9) catastrophic loss of one of our key manufacturing facilities, natural disasters, and other unplanned business interruptions; (10) risks of competition, including foreign competition, in our existing and future markets;(11) general business and economic conditions, particularly an economic downturn; (12) the ability of our insurance to cover fully our potential exposures; (13) risks that our restructuring programs may entail greater implementation costsor result in lower costs savings than anticipated; (14) potential failure to realize the intended benefits of the Avintiv Transaction, including the inability to realize the anticipated cost synergies in the anticipated amounts or within the contemplated timeframes or cost expectations, or at all; (15) increased exposure to international risks as a result of the Avintiv Transaction, including foreign currency exchange rate risk and the risks of compliance with applicable export controls, sanctions, anti-corruption laws and regulations and (16) the other factors discussed in the under the heading “Risk Factors” in our Annual Report on Form 10-K and subsequent filings with the Securities and Exchange Commission.We caution you that the foregoing list of important factors may not contain all of the material factors that are important to you.Accordingly, readers should not place undue reliance on those statements.All forward-looking statements are based upon information available to us on the date of this release.We undertake no obligation to publicly update or revise any forward-looking statement as a result of new information, future events or otherwise, except as otherwise required by law. Page 4 Berry Plastics Group, Inc. Consolidated Statements of Income (Unaudited) (in millions of dollars, except per share data) Quarterly Period Ended Fiscal Year Ended September 26,2015 September 27,2014 September 26,2015 September 27,2014 Net sales $ Costs and expenses: Cost of goods sold Selling, general and administrative 91 76 Amortization of intangibles 21 25 91 Restructuring and impairment charges 2 2 13 30 Operating income 93 Debt extinguishment — — 94 35 Other expense (income), net (1
